Citation Nr: 1033699	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  98-02 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a right foot 
disability.

3.  Entitlement to an initial disability rating in excess of 20 
percent for cervical degenerative disc disease, cervical 
spondylosis.

4.  Entitlement to an initial disability rating in excess of 10 
percent for lumbar degenerative disc disease, lumbar spondylosis, 
lateral wedge compression fracture at L3, and acquired mid-lumbar 
levoscoliosis.

5.  Entitlement to an effective date earlier than March 9, 1995 
for service connection for cervical degenerative disc disease, 
cervical spondylosis.

6.  Entitlement to an effective date earlier than March 9, 1995 
for service connection for lumbar degenerative disc disease, 
lumbar spondylosis, lateral wedge compression fracture at L3, and 
acquired mid-lumbar levoscoliosis.

7.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a heart/cardiovascular disorder.

8.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant, W.S. and C.S.


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had active military service from August 1968 to 
August 1971 and service with reserve components before and after 
active service.

A July 1995 rating decision denied service connection for a 
spinal injury to the Veteran's neck and back, to include 
arthritis and a fracture of a right foot to include arthritis and 
found that the Veteran's claims for entitlement to service 
connection for pneumonia, hearing loss, tinnitus, and a lung 
condition as a result of exposure to lead paint were not well 
grounded.

In March 2000, the Board remanded these issues for additional 
development.
In an April 2001 rating decision, the RO denied service 
connection for a right elbow condition and a right knee 
condition.

In February 2005, the Board remanded all issues on appeal for 
additional development.  The development was completed and the 
case was returned to the Board.  In December 2006, the Board 
granted service connection for cervical and lumbar degenerative 
disc disease, cervical and lumbar spondylosis, lateral wedge 
compression fracture at L3, and acquired mid-lumbar 
levoscoliosis, and denied service connection for a right foot 
injury, residuals of pneumonia and for a respiratory disorder 
secondary to lead paint exposure, bilateral hearing loss and a 
right knee disability.  The Board also remanded the issues of 
service connection for tinnitus and a right elbow condition.

In a December 2008 rating decision, the RO effectuated the 
Board's decision that granted service connection for cervical 
degenerative disc disease and cervical spondylosis and assigned a 
20 percent disability rating, and for lumbar degenerative disc 
disease, lumbar spondylosis, lateral wedge compression fracture 
at L3, and acquired mid-lumbar levoscoliosis and assigned a 10 
percent disability rating, both effective as of the date of the 
Veteran's claim, March 9, 1995.

The Veteran appealed the Board's December 2006 decision to the 
United States Court of Appeals for Veterans Claims (Court).  In a 
July 2008 Order, the Court granted a June 2008 Joint Motion for 
Partial Remand (Joint Remand), which vacated and remanded that 
part of the Board's December 2006 decision which denied service 
connection for residuals of a fracture to the right foot and for 
a right knee disability.  In the Joint Remand, the Veteran 
withdrew his claims for service connection for bilateral hearing 
loss and residuals of pneumonia and for a respiratory disability 
claimed as due to exposure to lead-based paint fumes.

A March 2009 rating decision denied entitlement to compensation 
under the provisions of 38 U.S.C. 1151 for a heart/cardiovascular 
disability.

In May 2009, the Veteran submitted a notice of disagreement with 
his disability ratings for his service-connected neck and back 
disabilities and indicated that the effective date for these 
ratings should be prior to March 9, 1995.

In September 2009, the Board remanded the Veteran's claims for 
service connection for a right knee disability and residuals of a 
fracture of the right foot, granted service connection for 
tinnitus and denied service connection for a right elbow 
disability.

In a February 2010 rating decision, the RO effectuated the 
Board's grant of service connection for tinnitus, assigning a 10 
percent disability rating.

The issues of entitlement to service connection for arthritis of 
the joints, heart disease, a respiratory condition, neurological 
disorders and posttraumatic stress disorder have been raised by 
the record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action.  

In this decision, the Board will go ahead and adjudicate the 
issues of an initial disability rating in excess of 20 percent 
for cervical degenerative disc disease, cervical spondylosis and 
an initial disability rating in excess of 10 percent for lumbar 
degenerative disc disease, lumbar spondylosis, lateral wedge 
compression fracture at L3, and acquired mid-lumbar levoscoliosis 
on a schedular basis.  However, having determined that a referral 
for an extra-schedular evaluation is necessary pursuant to 
38 C.F.R. § 4.16(b) and 38 C.F.R. § 3.321(b), as discussed below, 
the Board is remanding the TDIU and increased rating issues for 
consideration of an extra-schedular evaluation by the Under 
Secretary for Benefits or Director of Compensation and Pension 
Service.  The issue of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a heart/cardiovascular 
disorder is also addressed in the REMAND portion of the decision 
below and these issues are REMANDED to the Department of Veterans 
Affairs Regional Office.



FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
Veteran's right knee disorder is related to service.

2.  There is no competent medical evidence showing that the 
Veteran's right foot disorder is related to service.

3.  The Veteran's service-connected cervical degenerative disc 
disease, cervical spondylosis has not been manifested by 
incapacitating episodes, forward flexion of 15 degrees, or less 
or favorable ankylosis of the entire cervical spine.

4.  The Veteran's service-connected cervical degenerative disc 
disease, cervical spondylosis has not caused neurological 
manifestations at any time over the appeals period.

5.  The Veteran's service-connected lumbar degenerative disc 
disease; lumbar spondylosis, lateral wedge compression fracture 
at L3, acquired mid-lumbar levoscoliosis had not been manifested 
by incapacitating episodes, forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 degrees, 
combined range of motion of the thoracolumbar spine not greater 
than 120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

6.  Radiculopathy of the right lower extremity is equivalent to 
no more than mild incomplete paralysis of the common peroneal 
nerve.

7.  The Veteran's original claim for service connection for neck 
and back disabilities was received on March 9, 1995, more than 
one year after separation from active service. 

8.  No communication prior to March 9, 1995 may be interpreted as 
an informal claim of entitlement to service connection for neck 
and back disabilities.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 
(2009).   

2.  A right foot disability was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 
(2009).   

3.  The criteria for a disability rating in excess of 20 percent 
have not been met for cervical degenerative disc disease, 
cervical spondylosis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1-4.10, 4.71a, 
Diagnostic Codes 5243-5239 (2009). 

4.  The criteria for a disability rating in excess of 10 percent 
have not been met for lumbar degenerative disc disease, lumbar 
spondylosis, lateral wedge compression fracture at L3, and 
acquired mid-lumbar levoscoliosis.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1-
4.10, 4.71a, Diagnostic Codes 5243-5239 (2009). 

5.  Resolving all reasonable doubt in favor of the Veteran, the 
criteria for a disability rating of 10 percent, but no more, for 
radiculopathy of right lower extremity have been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.124a, 
Diagnostic Code 8521 (2009).

6.  The criteria for an effective date earlier than March 9, 
1995, for an award of service connection for neck and back 
disabilities have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3. 400 (b)(2) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

With regard to the Veteran's claims for entitlement to service 
connection for right knee, right foot, neck and back disorders, 
the Board notes that in Pelegrini, the Court held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be provided to 
a claimant before the initial unfavorable AOJ decision on a claim 
for VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided and 
appealed prior to the enactment of the current section 5103(a) 
requirements in 2000.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the time 
of the initial AOJ decision, the AOJ did not err in not providing 
such notice.  Rather, the appellant has the right to a content 
complying notice and proper subsequent VA process.  Pelegrini, 18 
Vet. App. at 120.  

The Veteran received content compliant notice that fully 
addressed all notice elements, for his service connection claims 
in February 2005.  The letter informed the appellant of what 
evidence was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining evidence. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the claim 
and to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim, including notice of what is required to 
establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

With regard to his service connection claims, although this 
notice was not provided until January 2007, such error was 
harmless given that service connection is being denied, and hence 
no rating or effective date will be assigned with respect to this 
claimed condition.  

With regard to the Veteran's claims for evaluation of his initial 
disability ratings and for an earlier effective date assigned 
following the grant of service connection for his spine 
conditions, in Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled.  Id. at 490-91.  Thus, because the notice 
that was provided before service connection was granted was 
legally sufficient, VA's duty to notify in this case has been 
satisfied.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Service treatment records, VA medical records 
and examination reports, non-VA medical records, the Veteran's 
hearing transcript and lay statements have been associated with 
the record.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998). In this regard, the Board 
notes that the Joint Remand indicated that the Board had relied 
on a flawed July 2005 VA examination report to deny the Veteran's 
claims for entitlement to service connection for right knee and 
right foot disabilities.  The VA examiner had indicated, in his 
report, that the Veteran's service treatment records did not 
reflect right knee and right foot treatment.  However, on the 
contrary, January 1970 service treatment records reflected a fall 
in which the Veteran injured his right leg and right foot.  
Pursuant to the Joint Remand's instruction, the Board remanded 
these issues in order to obtain a VA medical opinion regarding 
whether the Veteran's right foot or knee disorders were 
etiologically related to his time in service, and which discussed 
the in-service fall.  This opinion was provided in March 2010.  
The Board further finds that the VA opinion complies with the 
Board's September 2009 remand instructions.  Stegall.

Significantly, neither the appellant nor his attorney has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service Connection

Under the applicable criteria, service connection may be granted 
for a disability resulting from disease or injury incurred or 
aggravated in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
In order to prevail in a claim for service connection there must 
be medical evidence of a current disability as established by a 
medical diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; and of 
a nexus between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

Service connection may be established under the provisions of 38 
C.F.R. 
§ 3.303(b) when the evidence, regardless of its date, shows that 
an appellant had a chronic condition in service or during the 
applicable presumptive period.  Service connection also may be 
granted for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service.  38 U.S.C.A. § 1112; 38 
C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 
3.309(a) (listing applicable chronic diseases, including 
arthritis).  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Medical evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

Background

The Veteran's service treatment records reflect that the Veteran 
fell in January 1970 and suffered soft tissue injury to the right 
leg.  X-rays were negative.  His August 1971 separation Report of 
Medical History shows that the Veteran indicated that he did not 
have any history of a trick or locked knee or other bone or joint 
deformity.  The Veteran did complain of swollen and painful 
joints, and mentioned an abscess on the left elbow.  A February 
1973 Army National Guard reenlistment examination report reflects 
that he reported that he was in good health and that he checked 
"no" to any relevant history.  The examiner found all systems 
normal.

A May 1995 VA orthopedic compensation examination reports 
reflects that the Veteran recalled a foot injury during active 
service but could not remember which foot.  The Veteran reported 
left foot pain since stepping on a nail a few months earlier.  
Both feet were normal upon examination.

According to private orthopedic surgeon R. E. Holladay IV, M.D., 
in March 1995 the Veteran reported chronic neck, right shoulder 
blade, back, and right hip pains since a parachuting injury in 
1968 or 1969.  He did not mention, however, the right knee.

In July 1997, Dr. Simonton found right elbow extensor tendinitis.  
The Veteran had reported that he developed right knee pains in 
1971 around the time of his discharge from active service.

In November 1999, the Veteran testified before the undersigned 
Veterans Law Judge that he had signs of early rheumatoid 
arthritis in many joints, but except for an auto accident in 
1996, he had not suffered any trauma since active service.  He 
testified that the spinal condition had migrated to the right 
shoulder, elbow, hip, and knee and that it was called migratory 
rheumatoid arthritis.

In November 1999, the Veteran's spouse reported that she had 
known the Veteran since 1971 and that his arms and legs have 
started to give him problems.

In August 2001, the Veteran, W.S., and C.S. testified before an 
RO hearing officer.  The Veteran testified that the right knee 
was injured in a parachute landing fall.  W.S. and C.S. testified 
that the Veteran has had his claimed ailments as long as they 
knew him (they were born after the Veteran's active service).

A July 2005 VA orthopedic examination report reflects that the 
examiner reviewed the claims files and noted the Veteran's 
current complaints and history of right knee and right foot 
pains.  On examination, the knees were painless and his gait was 
normal.  X-rays showed early degenerative joint disease in the 
right knee, but a normal left knee.  Likewise, X-rays showed 
degenerative changes of the right first metatarsophalangeal 
joint, but a normal left foot.  The examiner determined that the 
right knee disorder was unrelated to active military service or 
to parachuting activity; rather, it was due to the normal aging 
process, based on no evidence of "chronic or recurrent...right 
knee condition."  A similar opinion was made regarding the right 
foot.

In March 2010, the Veteran's claims file was returned to the VA 
examiner who provided the July 2005 opinion.  After again 
reviewing the record, the examiner opined that it is not at least 
as likely as not that the Veteran's right knee disorder was 
related to his January 1970, in-service injury to his right leg 
and foot.  The examiner noted that the Veteran did fall down on 
his right leg in January 1970, however his x-rays were negative.  
His assessment was a soft tissue injury.  He had a normal foot 
and lower extremity examination at his separation examination in 
August 1971, and at his reentry examination in February 1973.  
The examiner concluded that the Veteran's soft tissue injury 
and/or edema and ecchymosis to the foot did not cause any 
traumatic changes such as traumatic arthritis to the right knee 
and/or right foot.

The examiner also opined that the Veteran's current right foot 
disorder is not related to the January 1970 right leg and foot 
injury.  The examiner noted that the Veteran was seen for his 
complaint of a right foot injury which had occurred the prior day 
and that his x-rays were negative.  His August 1971 separation 
and his February 1973 reentry examinations reflected a normal 
foot and lower extremities.  The examiner noted that, many years 
later, a May 1995 Social Security examination revealed entirely 
satisfactory structures of the foot.  X-rays did show minor 
degenerative joint disease of the toes of both feet.  Therefore, 
the examiner noted, the Veteran had problems with both sets of 
toes which most likely represented degenerative changes related 
to the aging process and not to a traumatic injury in 1970.

The examiner restated his opinion that the Veteran's right knee 
and foot disorder are due to the aging process.  He noted that 
the Veteran's claim that his left foot is entirely normal is not 
true.  The May 1995 Social Security examination showed 
degenerative joint disease of both sets of toes.  In a 2002 
Social Security examination, the Veteran complained of left foot 
pain at the first toe MTP joint.  As far as the left knee, the 
examiner noted that he did not see any x-ray evidence of a left 
knee condition, but indicated that the Veteran had a diagnosis of 
obesity, which was a risk factor for osteoarthritis, along with 
age.  He also noted that the Veteran indicated that he had 
sprained his right ankle twice, which was evidence of an 
intercurrent injury related to the lower extremity, totally 
unrelated to military service.  Therefore, the examiner 
concluded, it was his opinion that the Veteran's right leg and 
right foot conditions were not caused by or secondary to military 
service, but are related to other factors such as obesity, age-
related changes producing osteoarthritis and/or intercurrent 
injuries which had been recorded.

Service Connection - right knee disability

The Board finds that, based upon the evidence of record, service 
connection is not warranted for the Veteran's right knee 
disorder.  While his service treatment records show some evidence 
of an in-service injury, his separation examination reflects 
normal lower extremities.  There is no evidence of any diagnosis 
of a right knee disorder in service.  The VA examiner who 
provided the March 2010 opinion linked the Veteran's right knee 
degenerative joint disease with the aging process, rather than 
his fall in January 1970.  The examiner provided a detailed 
rationale for his opinion, discussing the in-service fall and 
noting that his x-rays after the fall were negative, as were his 
subsequent in-service examinations.  The examiner acknowledged 
that the Veteran had been diagnosed with obesity which was also a 
risk factor for osteoarthritis.  The examiner also noted that the 
Veteran had intercurrent injuries to his right ankle.  He 
concluded that these were more likely the cause of his right knee 
injury.  Not only the evidence does not include a nexus opinion 
between the Veteran's in-service fall and his currently diagnosed 
right knee disorder, the preponderance of competent medical 
evidence dissociates the two, linking his right knee disorder to 
other factors.  As such, there is no basis upon which to grant 
service connection. 



Service connection - right foot disability

The Board finds that, based upon the evidence of record, service 
connection cannot be granted for a right foot disability.  While 
the Veteran's service treatment records show that he injured his 
right foot in service, there is no evidence of any diagnosis of a 
right foot disorder.  The March 2009 VA examiner noted that the 
Veteran's in-service injury was a soft tissue injury, with 
negative x-rays.  In rendering his opinion that the Veteran's 
right foot disorder is not linked to his in-service injury, the 
examiner discussed the fact that, contrary to the Veteran's 
contentions with regard to his service connection claim, the 
Veteran had complained of pain in his left toes, as well as his 
right toes.  The VA examiner concluded that the Veteran's right 
foot disorder, diagnosed as degenerative changes of the right 
first metatarsophalangeal joint, is due to the aging process and 
not to his in-service soft-tissue injury in January 1970.  The 
preponderance of medical evidence in the record dissociates his 
right foot disorder with his in-service fall.  As such, there is 
no basis upon which to grant service connection.   

The Board notes that arthritis is a disorder for which 
presumptive service connection is available.  However, as there 
is no evidence in the claims file that the Veteran's arthritis of 
his right knee or right foot manifested to a compensable degree 
within one year of his discharge, service connection on a 
presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309.  

As noted, the Veteran has contended he has right knee and right 
foot disorders which are related to his fall in service; however, 
the Veteran, as a layperson, is not competent to render an 
opinion regarding medical diagnosis or medical opinion on 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
As the preponderance of the evidence is against these claims, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



Evaluation of Initial Disability Ratings

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
the ability to function under the ordinary conditions of daily 
life, including employment, by comparing the Veteran's 
symptomatology with the criteria set forth in the VA Schedule for 
Rating Disabilities (Rating Schedule).  Separate diagnostic codes 
identify the various disabilities and the criteria for specific 
ratings.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  Because this appeal involves 
initial ratings for which service connection was granted and an 
initial disability rating was assigned, it is not the present 
level of disability which is of primary importance, but rather 
the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; that 
is, separate ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due to 
pain and weakness causing additional disability beyond that 
reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, excess 
fatigability and incoordination.  38 C.F.R. § 4.45.  See DeLuca 
v. Brown, 8 Vet. App. 202, 204-07 (1995).

The Board observes that the criteria relating to spinal disorders 
were amended several times over the appeals period and the most 
favorable one must be applied.  See 67 Fed. Reg. 48,785 (July 26, 
2002), 67 Fed. Reg. 54,345-49 (Aug. 22, 2002); 68 Fed. Reg. 
51,454-58 (Aug. 27, 2003; 69 Fed. Reg. 32,449 (June 10, 2004) 
(codified at 38 C.F.R. § 4.71a (2009)); see also VAOPGCPREC 3-
2000.

As there is no indication that the revised criteria are intended 
to have a retroactive effect, the Board has the duty to 
adjudicate the claim only under the former criteria for any 
period prior to the effective dates of the new diagnostic codes, 
and to consider the revised criteria for the period beginning on 
the effective dates of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3- 2000 (2000) and 7-
2003 (2003).

The Veteran's cervical and lumbar spine disabilities are rated 
under Diagnostic Codes 5243-5239.  His service-connected cervical 
spine disorder is at a 20 percent disability rating and his 
service-connected lumbar spine disorder is rated at a 10 percent 
disability rating.

The current Diagnostic Codes 5235 - 5243 are to be rated in 
accordance with the General Formula, unless Diagnostic Code 5243 
is evaluated under the Formula for Incapacitating Episodes.  
Under the General Formula, for spine disabilities with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease, the regulation provides a 10 percent disability 
rating for forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees, or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour or vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent disability rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees, forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical spine 
not greater than 170 degrees, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent disability rating is assigned for forward flexion of the 
cervical spine 15 degrees or less or favorable ankylosis of the 
entire cervical spine.  A 40 percent disability rating is 
assigned for unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar spine. 
Unfavorable ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire spine is 
fixed in flexion or extension, and the ankylosis results in one 
or more of the following: difficulty walking because of a limited 
line of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root stretching.  
38 C.F.R § 4.71a, Diagnostic Codes 5235 to 5243 (2009).
	
The Formula for Rating Intervertebral Disc Syndrome (IVDS) Based 
on Incapacitating Episodes (effective September 26, 2003) 
provides a 10 percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least one 
week but less than 2 weeks during the past 12 months, a 20 
percent disability rating for IVDS with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months and a 40 percent disability rating for 
IVDS with incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 months.  
The regulation provides that, for purposes of ratings under 
Diagnostic Code 5243, an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Background

A May 1995 VA spine examination reflects that the Veteran's neck 
was symmetrical and that he had good posture.  There was no 
scoliosis or deformity.  Muscles were symmetric with no spasm or 
trigger points.  Range of motion for his cervical spine was 
forward flexion to 35 degrees, extension to 35 degrees, left and 
right lateral flexion to 40 degrees and rotation to the left and 
right to 55 degrees.  His lumbar spine had excellent posture, no 
deformity, scoliosis, or kyphosis.  His muscles were symmetric 
and well developed with no evidence of spasm or areas of 
tenderness.  Range of motion for his thoracolumbar spine was 
forward flexion to 90 degrees, extension to 35 degrees, left and 
right lateral flexion to 40 degrees and left and right rotation 
to 40 degrees.  There was no evidence of pain on motion.  X-rays 
revealed degenerative arthritis and degenerative disc disease of 
the cervical spine and early of mild degenerative changes of the 
lower thoracic and lower lumbar spine, with no evidence of a 
radicular syndrome.

VA medical records from May 2001 through December 2008 reflect 
ongoing treatment for the Veteran's neck and back conditions.  He 
was provided medication for pain.  A December 2007 VA medical 
record shows that he had full range of motion of his neck and 
back, but that he had sensory, strength and reflex deficits in 
his right lower extremity.  He was scheduled to undergo a 
laminectomy, which was cancelled due to cardiac problems.

A November 2008 VA examination report shows that the Veteran 
reported neck and back pain, with radiation into his extremities.  
Inspection of the spine, limbs, posture and gait, position of the 
head, and curvatures of the spine were normal.  Range of motion 
of the cervical spine was forward flexion to 25 degrees, 
extension to 25 degrees, right and left lateral flexion to 25 
degrees, and right and left rotation to 50 degrees.  Range of 
motion for his lumbar spine was forward flexion to 70 degrees, 
extension to 10 degrees, right and left lateral flexion to 15 
degrees and right and left rotation to 15 degrees.  Range of 
motion was painful, but not additionally limited by pain, 
fatigue, weakness or a lack of endurance following repetitive 
movement.  There was no muscle spasm or weakness, no postural 
abnormalities, and no fixed deformities.  The examiner noted that 
the musculature of the back and neck were normal.  Sensory 
examination was normal throughout the body, and there was no 
atrophy of the arms or legs.  He had good strength in the upper 
and lower extremities and his reflexes were all 2+ and equal 
bilaterally.  Straight leg raising was negative and he could walk 
on his heels and toes without difficulty.  The examiner noted 
that the Veteran had not had an episode of IVDS in the prior year 
which required bed rest or treatment by a physician. The 
diagnosis was spondylosis of the cervical and lumbar spine.

A June 2009 VA spine examination shows that the Veteran 
complained of constant, daily sharp shooting pain in his neck 
which radiated to his right shoulder.  He also complained of 
upper extremity weakness and numbness.  He reported flare-ups 
once per month.  With regard to his low back, he complained of 
constant, aching low back pain with radiation into the right hip 
and numbness down the legs, on the right more than the left.  He 
had monthly flare-ups of low back pain and numbness which lasted 
several hours.  The examiner noted that there were no 
incapacitating episodes of spine disease.  Upon examination, the 
Veteran had no gibbus, kyphosis, list, or lumbar lordosis, but 
had lumbar flattening.  The examiner noted that there was no 
ankylosis in his cervical and lumbar spine.  Range of motion of 
the cervical spine was flexion to 30 degrees, extension to 60 
degrees, left lateral flexion to 50 degrees, right lateral 
flexion to 45 degrees, left lateral rotation to 72 degrees and 
right lateral rotation to 65 degrees.  The examiner noted that 
there was no objective evidence of pain on motion or following 
repetitive motion, and there were no additional limitations after 
three repetitions of range of motion.  Range of motion of the 
lumbar spine was forward flexion to 90 degrees, extension to 35 
degrees, left lateral flexion to 15 degrees, right lateral 
flexion to 25 degrees, left lateral rotation to 45 degrees and 
right lateral rotation to 55 degrees.  The examiner noted that 
there was no objective evidence of pain on motion or following 
repetitive motion, and there were no additional limitations after 
three repetitions of range of motion.  There was no muscle spasm, 
localized tenderness or guarding severe enough to be cause 
abnormal gait or spine contour.  A Neurology consult revealed 
that the Veteran had generalized neuropathy affecting the right 
peroneal and tibial nerves which were demyelinating and that all 
other nerves tested on both upper extremities were normal.

With regard to the Veteran's cervical spine, the diagnosis was 
cervical degenerative disc disease, cervical spondylosis with 
multi-level cervical spondylytic changes with cervical spinal 
canal stenosis, spinal cord compression and possible cord edema 
per magnetic resonance imaging (MRI) of November 2008, and 
without radiculopathy per nerve conduction studies of June 2009.  
With regard to the Veteran's lumbar spine, the diagnosis was 
lumbar degenerative disc disease, lumbar spondylosis, lateral 
wedge compression fracture at L3, acquired mid-lumbar 
levoscoliosis with new large herniated disc at L1-2 per MRI of 
June 2009 with right leg radiculopathy per nerve conduction 
studies of June 2009.

A January 2009 VA medical record shows that the Veteran reported 
chronic low back pain, with pain to the legs and feet, and 
chronic pain in the neck and right shoulder.  A January 2009 VA 
neurosurgery consult report shows that the Veteran complained of 
chronic neck pain with bilateral hand numbness, worse on the 
right.  MRI study revealed degenerative changes at multiple 
levels in the cervical spine, but axially no real defects were 
noted.  Upon examination, flexion and extension were somewhat 
painful but normal.  Strength was within normal limits, sensation 
was intact and deep tendon reflexes were normal.  The diagnosis 
was cervical disc degeneration, with no surgical intervention 
needed.

VA medical records showing treatment from January 2009 through 
May 2010 reflect ongoing treatment for the Veteran's back and 
neck conditions.

Evaluation of initial disability rating - cervical degenerative 
disc disease, cervical spondylosis

Based upon the evidence of record, the Board finds that the 
Veteran's service-connected cervical spine disability does not 
warrant a higher disability rating under the General Formula for 
rating disabilities of the spine.  In order to warrant a higher 
disability rating, the Veteran's cervical spine would need to 
show evidence of forward flexion to 15 degrees or less or 
favorable ankylosis of the entire cervical spine.  The evidence 
does not reflect that this is the case.  At his May 1995 VA 
examination, the Veteran's forward flexion of his cervical spine 
was to 35 degrees, at his November 2008 examination, it was to 25 
degree and at his June 2009 examination it was to 30 degrees.  In 
addition, there is no evidence that the Veteran has ankylosis of 
his cervical spine.  The November 2008 examiner noted that there 
were no fixed deformities and the June 2009 examiner specifically 
noted that his cervical spine was not ankylosed.  As such, a 
higher disability rating under the General Formula is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 
(2009).

With regard to a higher rating under Diagnostic Code 5243, under 
the Formula for Incapacitating Episodes, the Board finds that a 
higher disability rating is not warranted.  The examiners have 
noted that the Veteran did not have any incapacitating episodes 
due to his cervical spine disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.

The Board has considered rating the Veteran's service-connected 
cervical spine disability under other Diagnostic Codes, in order 
to provide him with the highest rating available.  

Prior to September 26, 2003, limitation of motion of the cervical 
spine was rated under Diagnostic Code 5290, which provided that 
moderate limitation of motion warranted a 20 percent disability 
rating and severe limitation of motion warranted a 30 percent 
disability rating.  Full range of motion for the cervical spine 
is flexion, extension, and right and left lateral extension all 
to 45 degrees each and right and left lateral rotation to 80 
degrees each.  38 C.F.R. § 4.71a, Plate V (2009).  While the 
Veteran's range of motion of his cervical spine has been limited 
by his service-connected disability, it is not to an extent to be 
considered a severe limitation, and warrant a 30 percent 
disability rating.  Other Diagnostic Codes in effect prior to 
September 26, 2003 are not appropriate for rating the Veteran's 
cervical spine disability as he did not have a fracture of a 
vertebra or ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5287, 5290 (2003).

The Veteran is currently rated under Diagnostic Code 5243, 
pertaining to IVDS.  
Under the criteria in effect prior to September 23, 2002, 
moderate IVDS with recurring attacks warranted a 20 percent 
disability rating and severe IVDS with recurring attacks and 
intermittent relief warranted a 40 percent disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  However, there 
is no evidence in the claims file that the Veteran's cervical 
spine disability has resulted in severe symptoms with only 
intermittent relief. 

From September 23, 2003 to September 26, 2003, ratings for IVDS 
were based upon incapacitating episodes.  However, as it noted 
above, the Veteran did not have any incapacitating episodes as a 
result of his cervical spine disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).



Evaluation of initial disability rating -lumbar degenerative disc 
disease; lumbar spondylosis, lateral wedge compression fracture 
at L3, acquired mid-lumbar levoscoliosis

The Board finds that the Veteran's service-connected lumbar spine 
disability does not warrant a higher disability rating under the 
General Formula.  In order to received a higher disability 
rating, the Veteran's lumbar spine disability would need to show 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, combined range of motion 
of the thoracolumbar spine not greater than 120 degrees, or 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  However, the evidence of record 
does not show that this is the case.  At his May 1995 VA 
examination, his forward flexion was to 90 degrees, at his 
November 2008 VA examination, his forward flexion was to 70 
degrees and at his June 2009 VA examination, his forward flexion 
was to 90 degrees.  At his May 1995 VA examination his combined 
range of motion was 285 degrees, at his November 2008 VA 
examination, it was 140 and at his June 2009 examination, it was 
265.  In addition, there is no evidence that the Veteran had any 
muscle spasm of guarding which resulted in an abnormal spinal 
contour.  As such, a higher disability rating under the General 
Formula is not warranted.  In addition, a rating based upon 
incapacitating episodes is not warranted, given the evidence 
reflects that the Veteran has not had any incapacitating episodes 
over the appeals period.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243 (2009).

In terms of the criteria in effect prior to September 26, 2003, 
the Veteran's service-connected lumbar spine disability does not 
meet the criteria for a disability rating in excess of his 
current 10 percent.  Limitation of motion of the lumbar spine is 
rated under Diagnostic Code 5292, which provides that mild 
limitation of motion is rated at a 10 percent disability rating 
and moderate limitation of motion is rated at a 20 percent 
disability rating.  Full range of motion of the lumbar spine is 
forward flexion to 90 degrees, extension to 30 degrees, and right 
and left lateral flexion and rotation to 30 degree each.  While 
the Veteran's service-connected lumbar spine disability has 
resulted in limitation of motion of his lumbar spine, the 
evidence of record does not reflect a moderate limitation of 
motion, as to warrant a 20 percent disability rating.  In terms 
of the other Diagnostic Codes in effect prior to September 26, 
2003 that pertain to the lumbar spine, there is no evidence that 
the Veteran had a fractured vertebra or ankylosis, so a rating 
under these Diagnostic Codes is not appropriate.  38 C.F.R. § 
4.71a, Diagnostic Codes 5285, 5289, 5292 (2003).

The Veteran is currently rated under Diagnostic Code 5243, 
pertaining to IVDS.  
Under the criteria in effect prior to September 23, 2002, 
moderate IVDS with recurring attacks warranted a 20 percent 
disability rating and severe IVDS with recurring attacks and 
intermittent relief warranted a 40 percent disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  However, there 
is no evidence in the claims file that the Veteran's lumbar spine 
disability has resulted in moderate symptoms. 

From September 23, 2003 to September 26, 2003, ratings for IVDS 
were based upon incapacitating episodes.  However, as it noted 
above, the Veteran did not have any incapacitating episodes as a 
result of his cervical spine disability.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Significantly, the Board finds that the medical evidence 
demonstrates consistently and throughout that, over the entire 
appeals period, the Veteran meets the criteria for a 20 percent 
disability rating for his service-connected cervical spine 
disability and a 10 percent disability rating for his service-
connected lumbar spine disability.  Fenderson.

As the preponderance of the evidence is against the Veteran's 
claims for increased ratings for his cervical and lumbar spine 
disabilities, the "benefit-of-the-doubt" rule is not applicable 
and the Board must deny his claims.  See 38 U.S.C.A. 
§ 5107(b).

Associated Neurological Manifestations

In addition to the rating the Veteran is assigned for the 
orthopedic manifestations of his lumbar spine disability, the 
revised regulations also mandate that a separate rating should be 
considered for any associated objective neurologic abnormalities 
of the disability (in addition to orthopedic manifestations), 
including, but not limited to, bowel or bladder impairment, under 
an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Note (1).

The Veteran had complained of radiating pain from his neck and 
lower back, into his upper and lower extremities.  Accordingly, 
the Board has considered whether the Veteran is entitled to 
separate evaluations for the Veteran's upper and lower 
extremities. 

The Board notes that the June 2009 VA examiner found that the 
Veteran did not have any diagnosis of radiculopathy or any 
associated neurological manifestations in his upper extremities.  
Therefore, separate disability ratings for his upper extremities 
are not warranted.

A December 2007 VA medical record shows that the Veteran had 
sensory, strength and reflex deficits in his right lower 
extremity.  At his November 2008 VA examination, the Veteran's 
sensory examination was normal and he had good strength and 
normal reflexes bilaterally.  A June 2009 VA spine examination 
shows that the Veteran complained of aching low back pain with 
radiation into the right hip and numbness down the legs, on the 
right more than the left.  A Neurology consult revealed that the 
Veteran had generalized neuropathy affecting the right peroneal 
and tibial nerves which were demyelinating and that all other 
nerves tested on both upper extremities were normal.  The 
examiner diagnosed right leg radiculopathy.  Diagnostic Code 8521 
pertains to paralysis of the external popliteal (common peroneal) 
nerve, affecting the foot and toes, and provides a 10 percent 
disability rating for mild paralysis.  38 C.F.R. § 4.124a, 
Diagnostic Code 8521 (2009).  The Board finds that the 
manifestations of the Veteran's right leg radiculopathy resembles 
no more than a mild incomplete paralysis and warrants no more 
than a 10 percent evaluation.  In view of this, the Board finds 
that a separate 10 percent disability rating for his right lower 
extremity is warranted.



Earlier Effective Dates - cervical and lumbar spine disabilities

The Veteran contends that he should be granted an earlier 
effective date for his award of service connection for his 
cervical and lumbar spine disabilities.  The Veteran initiated a 
claim for service connection for neck and back disabilities in a 
claim filed with the VA on March 9, 1995.  In a December 2006 
Board decision, the Veteran was granted service connection for 
cervical degenerative disc disease, cervical spondylosis and 
lumbar degenerative disc disease, lumbar spondylosis, lateral 
wedge compression fracture at L3, acquired mid-lumbar 
levoscoliosis, and in a December 2008 rating decision, issued in 
March 2009, the RO effectuated this grant, assigning 20 percent 
and 10 percent disability ratings, respectively, under Diagnostic 
Codes 5243-5239.  The RO assigned an effective date of March 9, 
1995, the date of receipt of the Veteran's claim for entitlement 
to service connection for neck and back disorders.  

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

A claim is defined by regulation as 'a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit.'  38 C.F.R. § 3.1(p).  Any communication or action, 
indicating an intent to apply for one or more benefits under the 
laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some person 
acting as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must identify 
the benefit sought.  38 C.F.R. 
§ 3.155 (2009).

VA or uniformed services treatment records may form the basis of 
an informal claim for increased benefits where a formal claim for 
service connection has already been allowed.  38 C.F.R. § 3.157.  
Under the provisions of  
38 C.F.R. §3.157(b)(1), the date of outpatient or hospital 
examination or date of admission to a VA or uniformed services 
hospital will be accepted as the date of receipt of a claim.  The 
provisions of this regulation apply only when such reports relate 
to examination or treatment of a disability for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year from 
the date of such examination, treatment or hospital admission.  
38 C.F.R. § 3.157(b). 

The March 1995 claim was his original claim for VA benefits and 
the claims file does not reflect any earlier dated communication 
from the Veteran that could be construed as a claim for service 
connection for neck or back disabilities.  Because the claim was 
received more than one year after the Veteran's honorable 
discharge, the effective date for benefits cannot be earlier than 
the date that VA received the Veteran's claim for benefits.  38 
U.S.C.A. § 5110; 38 C.F.R.§ 3.400(b)(2).  Therefore, the earliest 
effective date that can legally be assigned for service 
connection for the Veteran's cervical and lumbar spine 
disabilities is March 9, 1995.

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not for application.  38 U.S.C.A. § 5107 
(West 2002); Gilbert, supra.  The claim for an effective date 
prior to March 9, 1995, for an award of service connection for 
cervical degenerative disc disease, cervical spondylosis and 
lumbar degenerative disc disease, lumbar spondylosis, lateral 
wedge compression fracture at L3, acquired mid-lumbar 
levoscoliosis is therefore denied.


ORDER

Service connection for a right knee disability is denied.

Service connection for a right foot disability is denied.

An initial disability rating in excess of 20 percent for cervical 
degenerative disc disease, cervical spondylosis is denied.

An initial disability rating in excess of 10 percent for lumbar 
degenerative disc disease; lumbar spondylosis, lateral wedge 
compression fracture at L3, acquired mid-lumbar levoscoliosis, is 
denied.

A separate evaluation of 10 percent, but no more, for neuropathy 
of the right lower extremity, is granted, subject to the laws and 
regulations governing the payment of VA monetary benefits.

An effective date earlier than March 9, 1995 for service 
connection for cervical degenerative disc disease, cervical 
spondylosis is denied.

An effective date earlier than March 9, 1995 for service 
connection for lumbar degenerative disc disease; lumbar 
spondylosis, lateral wedge compression fracture at L3, acquired 
mid-lumbar levoscoliosis is denied.


REMAND

The Board notes that the Veteran filed a notice of disagreement 
(NOD) with the denial of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a heart/cardiovascular 
disorder, adjudicated in the March 2009 rating decision.  The 
Board finds that the NOD filed by the Veteran was timely filed 
with the agency of original jurisdiction.  See 38 C.F.R. §§ 
20.201, 20.300, 20.301(a), 20.302(a) (2008).  However, as it does 
not appear that the AOJ ever issued a statement of the case with 
regard to this issue, the Board is required to remand the issue 
to the AOJ for issuance of a statement of the case.  See Manlicon 
v. West, 12 Vet. App. 238 (1999).  After the AOJ issues a 
statement of the case, then if, and only if, the Veteran timely 
files a VA Form 9, Substantive Appeal, or other correspondence 
containing the necessary information, the issue may be returned 
to the Board for adjudication. 

The Board notes that the Court recently held that a request for a 
TDIU, whether expressly raised by Veteran or reasonably raised by 
the record, is not a separate 'claim' for benefits, but rather, 
can be part of a claim for increased compensation.  Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if 
the claimant or the evidence of record reasonably raises the 
question of whether the Veteran is unemployable due to a 
disability for which an increased rating is sought, then part and 
parcel with the increased rating claim is the issue whether a 
TDIU is warranted as a result of that disability.  Id.  In this 
regard, VA's Office of General Counsel has stated that when the 
issue of entitlement to a TDIU for a particular service-connected 
disability or disabilities is raised in connection with a claim 
for an increased rating for such disability or disabilities, the 
Board would have jurisdiction to consider the TDIU issue.  If the 
Board determines that further action by the RO is necessary with 
respect to TDIU, the Board should remand rather than refer the 
TDIU issue for further development.  See VAOPGCPREC 6-96 at para. 
12, 13 (August 16, 1996); Cf. Godfrey v. Brown, 7 Vet. App. 398, 
409 (1995). 

In the present case, in his June 2009 VA examination and in a 
March 2010 written statement, the Veteran indicated that he could 
no longer work due to his service-connected spine disabilities.  
The Board finds that this claim reasonably raises the issue of 
entitlement to a TDIU as an element of the increased rating claim 
on appeal.  As the Board has determined that a claim for TDIU has 
been raised by the record, it now has jurisdiction over the issue 
and finds that the following development is necessary.

As an initial matter, on remand, the AOJ should send a notice 
letter to the Veteran for his TDIU claim.  This letter should 
notify the Veteran and his representative of any information or 
lay or medical evidence not previously provided that is necessary 
to substantiate the TDIU claim.  The notice should also indicate 
what information or evidence should be provided by the Veteran 
and what information or evidence VA will attempt to obtain on the 
Veteran's behalf.  

In addition, the AOJ should provide a VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on Unemployability, 
to the Veteran.  See M21-1MR, IV.ii.2.F.25.i.

Thereafter, the AOJ should adjudicate the Veteran's claim for a 
TDIU.  A TDIU rating may be assigned under 38 C.F.R. § 4.16(a) or 
(b), depending on whether the Veteran meets the minimum threshold 
disability rating(s) described in 4.16(a).  

Under 4.16(a), disability ratings for compensation may be 
assigned, where the schedular rating is less than total, when the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 percent 
or more.  38 C.F.R. § 4.16(a). 

When a Veteran does not meet the rating criteria for a TDIU 
rating under 38 C.F.R. § 4.16(a), they are nevertheless to be 
considered for a TDIU rating under 38 C.F.R. § 4.16(b).  Under 38 
C.F.R. § 4.16(b), rating boards should refer to the Director, 
Compensation and Pension Service for extra-schedular 
consideration all cases where the Veteran is unable to secure or 
follow a substantially gainful occupation by reason of service-
connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. 
Brown, 4 Vet. App. 225 (1993).  The Veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment, and all other factors having a bearing on the issue 
must be addressed.  38 C.F.R. § 4.16(b).  The Veteran is service-
connected for cervical degenerative disc disease and cervical 
spondylosis at a 20 percent disability rating, lumbar 
degenerative disc disease, lumbar spondylosis, lateral wedge 
compression fracture at L3, and acquired mid-lumbar levoscoliosis 
at a 10 percent disability rating and tinnitus at a 10 percent 
disability rating, for a combined rating of 40 percent.  In 
addition, he has been awarded a 10 percent disability rating for 
his right leg radiculopathy in the current decision.  However, 
even with this additional rating, he does not satisfy the 
threshold minimum percentage rating requirements of 38 C.F.R. § 
4.16(a) for a TDIU.

Concerning this, there is some competent evidence of record that 
the Veteran is unable to secure and follow a substantially 
gainful occupation due to his service-connected disabilities, 
such that a referral of the TDIU claim for extra-schedular 
consideration is appropriate under 38 C.F.R. § 4.16(b).  There is 
also some earlier evidence of marked interference with employment 
from 2003 to 2008 due to the Veteran's service-connected 
disabilities, such that a referral of the increased rating claim 
for extra-schedular consideration is appropriate under 38 C.F.R. 
§ 3.321(b).  

The Veteran is in receipt of Social Security Administration 
disability compensation based, in part, on his spine 
disabilities.  The Board is not bound by the findings of 
disability and/or unemployability made by other Federal agencies, 
including the Social Security Administration.  Collier v. 
Derwinski, 1 Vet. App. 413, 417 (1991).  However, his claim in 
front of the Social Security Administration provides information 
regarding the effects his spine disabilities have on his 
employability.  The January 1998 report indicated that the 
Veteran's spine disabilities preclude lifting and carrying of 
anything but minimal weights, and that he was unable to bend, 
stoop, twist his neck or torso, left his arms above his 
shoulders, or remain in one position for prolonged periods of 
time.  In light of this evidence, an extra-schedular evaluation 
is warranted.

The Board emphasizes entitlement to an extra-schedular rating 
under 38 C.F.R. 
§ 3.321(b)(1) and a TDIU extra-schedular rating under 38 C.F.R. § 
4.16(b), although similar, are based on different factors.  See 
Kellar v. Brown, 6 Vet. App. 157 (1994).  An extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that 
the schedular ratings are inadequate to compensate for the 
average impairment of earning capacity due to the Veteran's 
disabilities.  Exceptional or unusual circumstances, such as 
frequent hospitalization or marked interference with employment, 
are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a 
determination that a particular Veteran is rendered unable to 
secure or follow a substantially gainful occupation by reason of 
his or her service-connected disabilities.  See VAOPGCPREC 6-96.  
In this case, both regulations should be addressed on remand, 
since both have been reasonably raised by the evidence of record.

The Board realizes it cannot assign an extra-schedular evaluation 
in the first instance.  See Floyd v. Brown, 9 Vet. App. 88 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  Instead, the Board must 
refer the Veteran's claim to the Under Secretary for Benefits or 
Director of Compensation and Pension Service for this special 
consideration when the issue is either raised by the claimant or 
is reasonably raised by the evidence of record.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. 
App. 242 (2008).  If, and only if, the Director has determined 
that an extra- schedular evaluation is not warranted does the 
Board have jurisdiction to decide the claim on the merits.

In conclusion, the Board refers the Veteran's TDIU to the Under 
Secretary for Benefits or Director of Compensation and Pension 
Service for an extra-schedular evaluation under both 38 C.F.R. § 
4.16(b) and 38 C.F.R. § 3.321(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  As to the issue of TDIU, send a notice 
letter notifying the Veteran and his 
attorney of any information or lay or 
medical evidence not previously provided 
that is necessary to substantiate the TDIU 
claim on appeal, either on a schedular or 
extra-schedular basis.  This notice must 
indicate what information or evidence the 
Veteran should provide, and of what 
information or evidence VA will attempt to 
obtain on his behalf.  See 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 3.159(b). 

2.  Send the Veteran a VA Form 21-8940, 
Veteran's Application for Increased 
Compensation Based on Unemployability, for 
him to fill out.  See M21-1MR, 
IV.ii.2.F.25.i.

3.  Submit the TDIU and increased rating 
issues to the Under Secretary for Benefits 
or Director of Compensation and Pension 
Service for an extra-schedular evaluation 
under both 38 C.F.R. § 4.16(b) and 38 
C.F.R. § 3.321(b).  An extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1), is 
based on the fact that the schedular 
ratings are inadequate to compensate for 
the average impairment of earning capacity 
due to the Veteran's disabilities.  
Exceptional or unusual circumstances, such 
as frequent hospitalization or marked 
interference with employment, are required.  
In contrast, 38 C.F.R. § 4.16(b), merely 
requires a determination that a particular 
Veteran is rendered unable to secure or 
follow a substantially gainful occupation 
by reason of his or her service-connected 
disabilities.  See VAOPGCPREC 6-96.  The 
extra-schedular evaluation must address 
both 38 C.F.R. 
§ 4.16(b) and 38 C.F.R. § 3.321(b).  All of 
the Veteran's service-connected 
disabilities, as well as his employment 
history, educational and vocational 
attainment and all other factors having a 
bearing on his employability (or lack 
thereof) should be considered.

4.  The AOJ must issue a statement of the 
case addressing the Veteran's appeal of the 
denial of entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 for a 
heart/cardiovascular disorder.  The AOJ 
should inform the Veteran that in order to 
complete the appellate process for this 
matter, he should submit a timely 
substantive appeal to the AOJ.  If the 
Veteran completes his appeal by filing a 
timely substantive appeal, the matter 
should it be returned to the Board.

5.  Then readjudicate the claims for TDIU 
and initial ratings in excess of 20 percent 
and 10 percent for service-connected 
cervical and lumbar spine disabilities, 
respectively, on an extra-schedular basis, 
in light of the additional evidence 
obtained.  If these claims are not granted 
to the Veteran's satisfaction, send him and 
his attorney a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


